359 F.2d 436
John SMITHv.PORTO BLANCO CIA. NAV. S.A., Appellant, v. ATLANTIC & GULFSTEVEDORES, INC. and Lavino Shipping Company,Third-Party Defendant.
No. 15625.
United States Court of Appeals, Third Circuit.
Argued April 19, 1966.Decided May 6, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
John T. Biezup, Philadelphia, Pa., (Rawle & Henderson, Philadelphia, Pa., on the brief), for appellant.
F. Hastings, Griffin, Jr., Philadelphia, Pa.  (Dechert, Price & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On this appeal from the Order of the District Court dated July 23, 1965 entering a final judgment in favor of the appellee, third party defendant and against the third party plaintiff-appellant with costs, the appellant seeks a new trial on the grounds that the District Court erred in its charge to the jury.


2
On review of the record we find no error and the stated Order will be affirmed.